DETAILED ACTION
This is in response to applicant's communication filed on 12/03/2020, wherein:
Claim 1-30 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 6, 10-11, 16-17, 21, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kordybach et al. (US 20180035255 A1).

Regarding claim 1, Kordybach discloses a method of wireless communication performed by a first vehicle user equipment (VUE) (abstract and Fig. 3), comprising: 
transmitting, to a node, first information associated with a presence of an object in a region of interest based at least in part on a sensing of the region of interest performed by the first VUE; receiving, from the node, second information associated with the presence of the object in the region of interest based at least in part on a sensing of the region of interest performed by a second VUE (Fig. 3 and ¶0069-0071 – “In some examples, the V-UE 6 may be configured to perform the collection of the measurement data (and where appropriate the error data) in response to the detection of the P-UE 8 in the vicinity of the vehicle 2 at which the V-UE 6 is located. Put another way, detection of the P-UE 8 may trigger collection of the measurement data. In operation S3.3, the V-UE 6 causes transmission of the collected measurement data and information identifying the P-UE 8 to at least one other V-UE 6 in the vicinity. ... The measurement data may be relayed via the network infrastructure (e.g. an RSU 9) ... ln operation S3.4, the V-UE 6 enables receipt, at the V-UE 6 from one or more other V-UEs 6 in the vicinity, of measurement data and information identifying a P-UE 8 to which the data relates. In some examples, measurement data which was collected at an infrastructural communication node 7, 9 may, also or alternatively, be received at the V-UE 6 from the infrastructural communication node 7, 9 along with information identifying the P-UE 8 ... ". In other words, VUE transmits and receive the measurements either directly or via the RSU, the latter corresponding then to the scenario claimed in the present invention); 
determining whether the object is present in the region of interest based at least in part on the first information and the second information; and performing an action based at least in part on whether the object is present in the region of interest (¶0071-0074 – "In operation S3.5, the V-UE 6 may match measurement data which relates to the same P-UE 8 based on the identifying information transmitted with the measurement data. Put another way, the V-UE 6 may be configured to determine which measurement data relates to a common P-UE 8. This may be particularly important when plural P-UEs 8 are in the vicinity of the V-UEs 6. Similarly, in operation S3.6, the V-UE 6 may match measurement data which relates to the same time (or which are within an allowable offset) based on the timing information received with the measurement data. In operation S3.7, the V-UE 6 determines the location of the P-UE 8 based on at least the measurement data received from one or more V­UEs 6 and/or infrastructural nodes 7, 9 which relates to the common P-UE 8 and which relates to the same time. If the recipient V-UE 6 was also able to collect measurement data itself, this measurement data may additionally be used by recipient V-UE to determine the location of the P-UE 8'; see also ¶0005; ¶0043 - 0048; ¶0062 - 0064; Fig. 1-2).

Regarding claim 2, Kordybach discloses the method of claim 1, wherein the first information associated with the presence of the object in the region of interest indicates that the object is present in the region of interest or absent from the region of interest (¶0066 – “In operation S3.1, the V-UE 6 detects the presence of a portable device, P-UE, in the vicinity of the vehicle at which the V-UE 6 is located. This may be determined based on receipt of a data packet from the P-UE 8 by the V-UE 6 which includes information for identifying the P-UE. The information may uniquely identify the P-UE 8. The information may additionally indicate that the UE from which the packet is received is a portable device. The information may also or additionally indicate that the UE is associated with a vulnerable road user (for instance, because the P-UE may be in a particular mode”).

Regarding claim 6, Kordybach discloses the method of claim 1, wherein the first information associated with the presence of the object indicates a confidence level corresponding to the presence of the object (claim 7 – “wherein the measurement data is transmitted along with error data indicative of a degree of error in the measurement data, and wherein the location of the portable device is determined based on the measurement data and the error data”).

Regarding claim 10, Kordybach discloses the method of claim 1, further comprising: determining the first information based at least in part on a monitoring of the region of interest, wherein the monitoring includes the sensing of the region of interest (Fig. 3 and ¶0069-0071 – “S3.1, the V-UE 6 detects the presence of a portable device, P-UE, in the vicinity of the vehicle at which the V-UE 6 is located. This may be determined based on receipt of a data packet from the P-UE 8 by the V-UE 6 which includes information for identifying the P-UE. The information may uniquely identify the P-UE 8”).

Regarding claim 11, Kordybach discloses the method of claim 1, wherein receiving the second information comprises receiving the second information from the node via a broadcast message, and wherein the second information is based at least in part on the sensing of the region of interest performed by the first VUE and the sensing of the region of interest performed by the second VUE (¶0069 - 0071 – “ln operation S3.4, the V-UE 6 enables receipt, at the V-UE 6 from one or more other V-UEs 6 in the vicinity, of measurement data and information identifying a P-UE 8 to which the data relates. In some examples, measurement data which was collected at an infrastructural communication node 7, 9 may, also or alternatively, be received at the V-UE 6 from the infrastructural communication node 7, 9 along with information identifying the P-UE 8 ... "  - In other words, VUE transmits and receive the measurements either directly or via the RSU, the latter corresponding then to the scenario claimed in the present invention).

Regarding claim 16, the scope and content of the claim recites a first vehicle user equipment (VUE) for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 17, the scope and content of the claim recites a first vehicle user equipment (VUE) for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 21, the scope and content of the claim recites a first vehicle user equipment (VUE) for performing the method of claim 6, therefore, being addressed as in claim 6.

Regarding claim 25, the scope and content of the claim recites a first vehicle user equipment (VUE) for performing the method of claim 10, therefore, being addressed as in claim 10.

Regarding claim 26, the scope and content of the claim recites a first vehicle user equipment (VUE) for performing the method of claim 11, therefore, being addressed as in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12-15 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al. (US 20180035255 A1) in view of Asano (WO 2010110109 A1).

Regarding claim 12, Kordybach discloses a method of wireless communication performed by a node (Fig. 3 and ¶0069-0071 – RSU node 9), comprising: 
receiving, from a first vehicle user equipment (VUE), first information associated with a presence of an object in a region of interest based at least in part on a sensing of the region of interest by the first VUE; receiving, from a second VUE, second information associated with the presence of the object in the region of interest based at least in part on a sensing of the region of interest by the second VUE; and transmitting third information based at least in part on the first information and the second information (Fig. 3 and ¶0069-0071 – “In some examples, the V-UE 6 may be configured to perform the collection of the measurement data (and where appropriate the error data) in response to the detection of the P-UE 8 in the vicinity of the vehicle 2 at which the V-UE 6 is located. Put another way, detection of the P-UE 8 may trigger collection of the measurement data. In operation S3.3, the V-UE 6 causes transmission of the collected measurement data and information identifying the P-UE 8 to at least one other V-UE 6 in the vicinity. ... The measurement data may be relayed via the network infrastructure (e.g. an RSU 9) ... ln operation S3.4, the V-UE 6 enables receipt, at the V-UE 6 from one or more other V-UEs 6 in the vicinity, of measurement data and information identifying a P-UE 8 to which the data relates. In some examples, measurement data which was collected at an infrastructural communication node 7, 9 may, also or alternatively, be received at the V-UE 6 from the infrastructural communication node 7, 9 along with information identifying the P-UE 8 ... "; In other words, VUE transmits and receive the measurements either directly or via the RSU, the latter corresponding then to the scenario claimed in the present invention).
However, the reference is silent on details about wherein the third information indicates a probability associated with the presence of the object in the region of interest based at least in part on one or more of the sensing of the region of interest by the first VUE and the sensing of the region of interest by the second VUE.
Asano discloses wherein the third information indicates a probability associated with the presence of the object in the region of interest based at least in part on one or more of the sensing of the region of interest by the first VUE and the sensing of the region of interest by the second VUE (abstract, Fig. 8, and ¶0040).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kordybach, and have probability for detecting object calculated by server, as taught by Asano because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to reduce collision by determining probability of vehicle existence.

Regarding claim 13, the combined teaching of Kordybach and Asano discloses the method of claim 12, wherein: the first information associated with the presence of the object includes a first value to indicate that the object is sensed in the region of interest or a second value to indicate that the object is not sensed in the region of interest; and the second information associated with the presence of the object includes a third value to indicate that the object is sensed in the region of interest or a fourth value to indicate that the object is not sensed in the region of interest (Kordybach - ¶0066 – “In operation S3.1, the V-UE 6 detects the presence of a portable device, P-UE, in the vicinity of the vehicle at which the V-UE 6 is located. This may be determined based on receipt of a data packet from the P-UE 8 by the V-UE 6 which includes information for identifying the P-UE. The information may uniquely identify the P-UE 8. The information may additionally indicate that the UE from which the packet is received is a portable device. The information may also or additionally indicate that the UE is associated with a vulnerable road user (for instance, because the P-UE may be in a particular mode”).

Regarding claim 14, the combined teaching of Kordybach and Asano discloses the method of claim 12, wherein: the first information associated with the presence of the object indicates a first confidence level corresponding to the presence of the object; and the second information associated with the presence of the object indicates a second confidence level corresponding to the presence of the object (Kordybach - Fig. 3 and ¶0069-0071 disclose plurality of V-UE 6 transmitting measurement data – i.e. first and second information; claim 7 – “wherein the measurement data is transmitted along with error data indicative of a degree of error in the measurement data, and wherein the location of the portable device is determined based on the measurement data and the error data”).

Regarding claim 15, the combined teaching of Kordybach and Asano discloses the method of claim 12, wherein transmitting the third information comprises: transmitting, via a broadcast message, the third information to one or more of the first VUE, the second VUE, or a third VUE that does not monitor the region of interest; or transmitting, via a unicast message, the third information to the first VUE or the second VUE (Kordybach - Fig. 3 and ¶0069-0071 – “In some examples, the V-UE 6 may be configured to perform the collection of the measurement data (and where appropriate the error data) in response to the detection of the P-UE 8 in the vicinity of the vehicle 2 at which the V-UE 6 is located. Put another way, detection of the P-UE 8 may trigger collection of the measurement data. In operation S3.3, the V-UE 6 causes transmission of the collected measurement data and information identifying the P-UE 8 to at least one other V-UE 6 in the vicinity. ... The measurement data may be relayed via the network infrastructure (e.g. an RSU 9)” – which indicated that the third information is relayed to first or second VUE).

Regarding claim 27, the scope and content of the claim recites a node for performing the method of claim 12, therefore, being addressed as in claim 12.

Regarding claim 28, the scope and content of the claim recites a node for performing the method of claim 13, therefore, being addressed as in claim 13.

Regarding claim 29, the scope and content of the claim recites a node for performing the method of claim 14, therefore, being addressed as in claim 14.

Regarding claim 30, the scope and content of the claim recites a node for performing the method of claim 15, therefore, being addressed as in claim 15.

Allowable Subject Matter
Claim 3-5, 7-9, 18-20, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643